                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


PATRICK MINOR,                                    §
                                                  §
                   Plaintiff,                     §                SA-20-CV-00405-OLG
                                                  §
vs.                                               §
                                                  §
CHILD PROTECTIVE AGENCY (CPA),                    §
CATHERINE LOPEZ, CASE WORKER,                     §
CHILD PROTECTIVE AGENCY; THE                      §
TOP HEAD MANAGEMENT OF CPA,                       §
CASE WORKER LAQUITA, CHILD                        §
PROTECTIVE AGENCY;                                §
                                                  §
                   Defendants.                    §

                                             ORDER

       Before the Court in the above-styled cause of action are Plaintiff’s pro se Application to

Proceed in District Court without Prepaying Fees or Costs and proposed civil complaint, filed

March 31, 2020 [#1]. The motion was automatically referred to the undersigned upon filing, and

the undersigned has authority to enter this order pursuant to 28 U.S.C. § 636(b)(1)(A). By his

motion, Plaintiff seeks leave to proceed in forma pauperis (“IFP”) based on his inability to afford

court fees and costs. Having considered the motion and documentation provided by Plaintiff, the

Court will grant the motion to proceed IFP but order Plaintiff to file a more definite statement

before ordering service on Defendants.

                                    I. Motion to Proceed IFP

       All parties instituting any civil action, suit, or proceeding in a district court of the United

States, except an application for a writ of habeas corpus, must pay a filing fee of $350, as well as




                                                 1
an administrative fee.1 See 28 U.S.C. § 1914(a). Plaintiff’s motion to proceed IFP includes his

income and asset information, which indicates that Plaintiff is unemployed and has no other

source of income. The information demonstrates that Plaintiff does not have sufficient monthly

resources available to pay the filing fee, and the Court will grant the motion to proceed IFP.

                                   II. More Definite Statement

       Pursuant to 28 U.S.C. § 1915(e), the Court is empowered to screen any civil complaint

filed by a party proceeding IFP to determine whether the claims presented are (1) frivolous or

malicious; (2) fail to state a claim on which relief may be granted; or (3) seek monetary relief

against a defendant who is immune from such relief.2 See 28 U.S.C. § 1915(e)(2)(B). Plaintiff’s

Complaint sues the Child Protective Agency and various individuals who work at the Agency.

(Compl. [#1-1].) Plaintiff alleges that Defendants are wrongfully denying him custody of his

grandchildren. Plaintiff seeks an order returning his grandchildren to his custody and $100,000

in damages for the emotional suffering the actions of Defendants have caused him.

       This Court has previously addressed an almost identical lawsuit filed by Plaintiff’s

daughter, Tameka S. Minor.        See Cause Number 5:19-cv-00946-XR-ESC.               As the Court

explained in its order on Ms. Minor’s application to proceed IFP in that case, the Court construes

Plaintiff’s Complaint as a suit against the Texas Department of Family and Protective Services’

Child Protective Services Department (“DFPS”), as this is the legal entity responsible for



       1
         The administrative fee, which is currently $50, is waived for plaintiffs who are granted
IFP status. See District Court Miscellaneous Fee Schedule, available at
http://www.uscourts.gov/services-forms/fees/district-court-miscellaneous-fee-schedule.

       2
         Under 28 U.S.C. § 1915(e), a court may at any time dismiss a case if it determines that
the case filed by the IFP plaintiff is frivolous, but is not required to screen non-prisoner cases for
frivolousness at the outset. In contrast, when an IFP case is filed by a prisoner, the court is
required to screen a complaint for frivolousness prior to docketing or as soon as possible. See 28
U.S.C. § 1915A(a).
                                                  2
investigations into child abuse and neglect and the placement of children into foster care.

Moreover, the San Antonio office of DFPS is located at the address listed for the named

Defendants in Plaintiff’s Complaint. See DFPS Office Locations for Region 8—San Antonio,

available at https://www.dfps.state.tx.us/Contact_Us/locations.asp?r=8 (last visited August 9,

2019).

         Also, as with Ms. Minor’s case, the Court has identified several issues with Plaintiff’s

allegations, which may be complete bars to his claims.           Most importantly, federal courts

generally do not have jurisdiction over domestic child-custody disputes or child-removal orders.

To the extent that this is an attempt to obtain judicial review of a state custody decision, this case

would be barred by the Rooker-Feldman doctrine. See Liedtke v. State Bar of Tex., 18 F.3d 315,

317 (5th Cir. 1994) (citing Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983)). To clarify the factual allegations

underlying Plaintiff’s lawsuit, the Court will order Plaintiff to file a more definite statement

within 21 days of this Order to clarify his allegations against Defendants.

         IT IS THEREFORE ORDERED that Plaintiff’s pro se Application to Proceed in

District Court without Prepaying Fees or Costs [#1] is GRANTED.

         IT IS FURTHER ORDERED that Plaintiff’s Complaint [#1-1] shall be filed by the

Clerk without prepayment of fees, costs or the giving of security therefore, and the Clerk shall,

until further Order of this Court, waive the collection of any other fees or costs from Plaintiff.

However, service upon Defendants should be withheld pending this Court’s review under §

1915(e).




                                                  3
       IT IS FURTHER ORDERED that within 21 days of this Order (on or before April

23, 2020), Plaintiff shall file a More Definite Statement of the claims he seeks to present to this

Court. In this More Definite Statement, Plaintiff should respond to the following questions:

       (1)     Please list each individual Defendant you are suing. What specific actions did

each of these Defendants take with respect to the removal of your grandchildren and/or towards

you? How, if at all, did those actions harm you or your grandchildren?

       (2)     When were your grandchildren removed?             Who promised they would be

returned?

       (3)     Have there been any hearings of any kind regarding the removal? If so, when did

they occur and before what agency or in what court?

       (4)     Was there a state lawsuit regarding the removal of your grandchildren? If so, is

the state court lawsuit over?

       Plaintiff shall attach to his more definite statement any state court documents or orders

pertaining to the removal of his grandchildren and include the following declaration at the end of

his more definite statement:


            I declare, under penalty of perjury under the laws of the United States of America,
    that the foregoing is true and correct.

                                      Executed on this day of 2020.

                                     ____________________
                                     Signature of Plaintiff




       If Plaintiff fails to comply with this Order, the Court could dismiss this case for failure to

prosecute. See Fed. R. Civ. P. 41(b). If Plaintiff does not wish to file a more definite statement,


                                                 4
he may request voluntary dismissal of these claims pursuant to Federal Rule of Civil Procedure

41(a).

         SIGNED this 2nd day of April, 2020.




                                            ELIZABETH S. ("BETSY") CHESTNEY
                                            UNITED STATES MAGISTRATE JUDGE




                                               5
